Citation Nr: 0843158	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  06-31 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the May 5, 1978, rating decision, which denied 
service connection for a nervous condition, was clearly and 
unmistakably erroneous.

2.  Whether the May 11, 2000, and May 15, 2001 rating 
decisions, which denied service connection for schizophrenia, 
were clearly and unmistakably erroneous.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from October 1973 to January 
1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran testified at a videoconference Board 
hearing held in October 2008 before the Acting Veterans Law 
Judge rendering the determination in this appeal.

In July 2008, the Board remanded the veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.


FINDINGS OF FACT

1.  The veteran was treated during active service for 
psychiatric symptoms which were attributed to immature 
personality disorder; however, a personality disorder is not 
a disability for VA compensation purposes.

2.  There is no competent evidence showing that either the 
veteran had an acquired psychiatric disorder, including 
schizophrenia, while in service, schizophrenia manifested to 
a compensable degree within one year following the veteran's 
separation from active service, or that an acquired 
psychiatric disorder is related to the veteran's service.

3.  The May 5, 1978, rating decision denying the veteran's 
claim of service connection for a nervous condition was 
supported by the evidence then of record; the applicable 
statutory and regulatory provisions existing at that time 
were not ignored or incorrectly applied; and there is no 
undebatable error of fact or law which would change the 
outcome. 

4.  The May 11, 2000, rating decision denying the veteran's 
claim of service connection for schizophrenia was supported 
by the evidence then of record; the applicable statutory and 
regulatory provisions existing at that time were not ignored 
or incorrectly applied; and there is no undebatable error of 
fact or law which would change the outcome.  

5.  The May 15, 2001, rating decision denying the veteran's 
claim of service connection for schizophrenia was supported 
by the evidence then of record; the applicable statutory and 
regulatory provisions existing at that time were not ignored 
or incorrectly applied; and there is no undebatable error of 
fact or law which would change the outcome.


CONCLUSIONS OF LAW

1.  A personality disorder is not a disability for VA 
compensation purposes.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (2008).

2.  An acquired psychiatric disorder, including 
schizophrenia, was not incurred in or aggravated by service, 
nor may it be so presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  The May 5, 1978, rating decision, which denied the 
veteran's claim of service connection for a nervous 
condition, was not clearly and unmistakably erroneous.  38 
U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. § 3.105(a) 
(2008).

4.  The May 11, 2000, rating decision, which denied the 
veteran's claim of service connection for schizophrenia, was 
not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 
5109A, 7105 (West 2002); 38 C.F.R. § 3.105(a) (2008).

5.  The May 15, 2001, rating decision, which denied the 
veteran's claim of service connection for schizophrenia, was 
not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 
5109A, 7105 (West 2002); 38 C.F.R. § 3.105(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations for CUE

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (Veterans Court) has held that 
the Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable to claims alleging clear and unmistakable error 
(CUE).  See Simmons v. Principi, 17 Vet. App. 104, 109 
(2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); 
Livesay v. Principi, 15 Vet. App. 165 (2001); see also 
VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does not 
have "a duty to develop" in CUE claims because "there is 
nothing further that could be developed").

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a) (2008).

The question of whether CUE is present in a prior 
determination is analyzed under a three-pronged test.  First, 
it must be determined whether either the correct facts, as 
they were known at the time, were not before the adjudicator 
(that is, more than a simple disagreement as to how the facts 
were weighed and evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied.  
Second, the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  Third, a 
determination that there was CUE must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).  Evidence that was not of record at 
the time of the decision cannot be used to determine if CUE 
occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

According to the Veterans Court, CUE is a very specific and 
rare kind of error.  "It is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable."  See Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993) (citing Russell, at 313).

The Veterans Court has defined CUE as administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts.  See Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1992).  The mere 
misinterpretation of facts does not constitute CUE, however.  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
Veterans Court also has held that the failure to fulfill the 
duty to assist does not constitute CUE.  See Crippen v. 
Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. 
App. 377 (1994).  A disagreement with how the Board evaluated 
the facts also is inadequate to raise a claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

Factual Background and Analysis

The facts underlying the veteran's CUE claim are not in 
dispute.  At the time of the May 1978 rating action, the 
evidence of record consisted of service treatment records 
(STRs) which showed that in 1974 the veteran was evaluated 
for personal problems described as dizzy spells, problems 
with thinking and memory, depression, and insomnia.  He 
claimed that the people he worked for did not understand him 
at all.  Mental status examination revealed poor general 
knowledge, slow monotonic speech, poor general knowledge, and 
fair attention span and arithmetical ability, but was 
otherwise normal.  The examiner noted the veteran had 
marginal mental capabilities and a history of drug abuse.  
Moreover, his supervisors noted he required constant 
supervision, performed poorly, and was unhappy with Navy 
life.  He was not placed on medication.  An administrative 
discharge was recommended without psychiatric evaluation due 
to his short service time and he was discharged from service 
in January 1975 by reason of immature personality.  

A VA hospital summary shows that the veteran first was 
hospitalized in February 1978 complaining of an inability to 
get along with people.  The provisional diagnosis on 
admission was possible schizophrenia but was changed during 
the course of hospitalization to inadequate personality.  
Although at discharge he was given a 30-day supply of 
Serentil, the examiner felt it was unnecessary to refer him 
for any type of outpatient care.  

In a rating action dated May 5, 1978, the RO denied service 
connection for a nervous condition (characterized as 
inadequate personality disorder) because it was considered a 
constitutional or developmental abnormality and not a 
disability under the law.

The veteran was hospitalized at a VA medical facility for 27 
days from September 1979 to October 1979.  He continued to be 
unable to get along with people and could not control his 
temper.  He also was upset, irritable, and felt unable to 
depend on himself.  He indicated that these problems had been 
going on "all of his life."  There were no delusions, 
hallucinations, or psychotic behavior.  The veteran received 
an irregular discharge after leaving the hospital without 
permission.  The diagnosis was inadequate personality.  His 
medications at discharge were Haldol and Cogentin.

A VA examination report dated in November 1979 reflects that 
the veteran complained of continued nervous problems and 
severe trouble getting along with people.  There was no 
evidence of any mental illness but rather a severe character 
disorder in that the veteran was slow in thinking, had 
paranoid ideation toward everyone, and feelings of controlled 
hostility.  The clinical impression was maladjustment to 
adult life and inadequate personality with paranoid ideation, 
which made proper adjustment to adult life unlikely.  The 
examiner concluded that these problems had existed prior to 
service.  

A summary report of VA hospitalization in February 1984 
documents the veteran initially was placed on a 
detoxification regimen because of a history of drinking.  
Mental status examination revealed he was schizoid, 
inadequate, passive, and dependent.  He reported being 
anxious and seeing ghosts.  The clinical impression at 
discharge was alcohol abuse and mixed personality disorder, 
with schizoid, dependency, and passive/aggressive features.  

A VA examination report dated in November 1984 revealed the 
veteran was anxious, evasive, and confused.  He gave a 
history of being badly treated during service and had 
nightmares about this experience which caused him to cry and 
build up hatred in his mind.  His current problem was that he 
could not be around people because of feelings of wanting to 
harm them.  He admitted to visual hallucinations and 
persecutory delusions.  The diagnosis was paranoid 
schizophrenia.

The remaining evidence shows subsequent hospitalizations for 
schizophrenia in December 1985, August 1986, August 1989, and 
June 1991.  

In a May 11, 2000, rating action, the RO, denied service 
connection for schizophrenia on the basis that there was no 
diagnosis of the condition in service or within a year of 
service discharge.  There also was no medical opinion that 
this condition, first diagnosed many years after service, was 
caused by the veteran's active duty.  

In a May 15, 2001, rating action, the RO readjudicated the 
claim and continued the denial of service connection for 
schizophrenia on the basis that there was no diagnosis of the 
condition in service or within a year of service discharge.  

In December 2005, the veteran submitted a request to reverse 
or revise the May 11, 2000, rating decision on the basis of 
CUE.  He contends  that the rating decisions which denied 
service connection for immature personality disorder and for 
schizophrenia were clearly and unmistakably erroneous because 
the evidence before the RO at that time supported a grant of 
service connection.  Specifically, he noted that VA did not 
apply the provisions of 38 CF 3.303(b) properly with regard 
to continuity of symptomatology and that such failure to 
apply this provision properly resulted in the denial of the 
claim.  The veteran has not argued - nor is there any 
evidence - that the correct facts (as they were known at the 
time) were not before the adjudicator.  

Under the laws and regulations in effect at the time of the 
rating decisions in May 1978, May 2000, and May 2001, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  Continuity of symptoms 
is required, however, where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).  Congenital 
or developmental defects are not diseases or injuries for 
which service connection can be granted.  38 C.F.R. 
§ 3.303(c).

The Board notes that, in the May 1978 rating decision, the RO 
did not provide any specific discussion as to how it reached 
its conclusion except to point out that the evidence 
indicated a personality condition which was a constitutional 
or developmental disorder and was not subject to service 
connection.  

This is significant because "[t]here is a presumption of 
regularity under which it is presumed that government 
officials 'have properly discharged their official duties'."  
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926). It is not generally a fruitful exercise to speculate 
on whether a particular RO decision issued prior to February 
1, 1990, applied relevant regulations based on whether the RO 
specifically discussed the regulations in the rating decision 
because, before February 1, 1990, when 38 U.S.C. § 5104(b) 
was added to the law to require ROs to specify the evidence 
considered and the reasons for the disposition, rating 
decisions routinely lacked such specificity.  See Crippen v. 
Brown, 9 Vet. App. 412, 420 (1996).  Moreover, the absence of 
a specific reference to, or failure to cite, a controlling 
regulation in a rating decision does not mean it was not 
considered by VA.  See VAOPGCPREC 6-92 at para. 6 (Mar. 6, 
1992).  Failure to discuss regulations does not constitute 
CUE because there is nothing to suggest that, had there been 
a written discussion of such regulations, a different result 
would have ensued.  See Crippen, 9 Vet. App. at 421.

Thus, in order to establish CUE in a pre-February 1990 RO 
decision, it must be clear from the face of that decision 
that a particular fact or law had not been considered in the 
RO's adjudication of the case.  See Joyce v. Nicholson, 19 
Vet. App. 36, 46 (2005) citing Eddy v. Brown, 9 Vet. App. 52, 
58 (1996) (holding that "[s]ilence in a final RO decision 
made before February 1990 cannot be taken as showing a 
failure to consider evidence of record.")

That said, the record indicates that the RO acknowledged in 
May 1978 that the veteran suffered from immature personality 
disorder during service.  In addition, the veteran did not 
seek psychiatric treatment until 1978, 3 years after his 
discharge from active duty and outside the one-year 
presumptive period.  38 C.F.R. §§ 3.307, 3.309.  Moreover, 
the November 1984 VA medical opinion diagnosing schizophrenia 
had not been rendered in 1978 and was not of record at that 
time.  Because the only diagnosis the veteran had at the time 
he first filed his claim was immature personality disorder, a 
claim for service connection for schizophrenia would have 
failed.  The law, in May 1978 and now, provides that a 
personality disorder is not a disability within the meaning 
of laws and regulations providing compensation benefits.  
There also was no medical evidence of manifestations of a 
chronic acquired psychiatric disorder at the time of the May 
1978 rating decision.  See 38 C.F.R. §§ 3.303(b) and (c).

Likewise, the medical evidence of record in May 2000 and May 
2001 only supported schizophrenia as a chronic disease 
beginning in November 1984.  The VA examiner recognized the 
veteran's self-reported history of symptoms on a continuing 
basis since service in the November 1984 VA examination 
report; thus, this history implicitly was considered by the 
RO in its May 2000 and 2001 decisions.  Considering this 
evidence, the subsequent denials of service connection for 
schizophrenia were based on the long period of time between 
the veteran's separation from service and the diagnosis of 
schizophrenia and contemporaneous medical evidence indicating 
that the veteran had a personality disorder during service.  
The RO correctly determined that the veteran's emotional 
problems documented in service were not chronic and 
continuity from service or incurrence in service of chronic 
schizophrenia was not shown otherwise.  Thus, the Board 
cannot conclude that the RO did not consider continuity and 
post-service diagnosis of a disease as provided for in 38 
C.F.R. § 3.303(b) when it denied the veteran's claim in May 
2000 and in May 2001.

The Board notes that the veteran was afforded a VA 
examination in November 1984 but no opinion was provided 
regarding the contended etiological relationship between his 
schizophrenia and active service.  While it may be argued 
that VA should have requested such an opinion, the Veterans 
Court specifically has held that failure to fulfill the duty 
to assist does not constitute CUE.  See Caffrey, 6 Vet 
App. at 377; Crippen, 9 Vet. App. at 421.

Given the foregoing, the Board finds that the May 1978, May 
2000, and May 2001 rating decisions were supported by the 
evidence of record at that time and were consistent with the 
laws and regulations then in effect.  There is no evidence 
that the correct facts (as they were known at the time) were 
not before the adjudicator or the statutory or regulatory 
provisions extant at the time were applied incorrectly.  See 
Russell, 3 Vet. App. at 313-14.  Moreover, there is no 
indication that there was any error in these rating decisions 
which compels the conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly 
different but for the error.  See Fugo, 6 Vet. App. at 43-44.

To the extent that the veteran disagrees with how the facts 
were weighed or evaluated by the RO in reaching its decisions 
in May 1978, May 2000, and May 2001, the Board emphasizes 
that such disagreement is insufficient to constitute CUE.  
Id.  The veteran's remedy was to appeal the May 1978, May 
2000, and May 2001decisions to the Board at the time that 
these decisions were promulgated by the RO.  He did not do so 
and the Board may not now re-weigh the facts.  In summary, 
the Board finds that the May 5, 1978, May 11, 2000, and 
May 15, 2001, rating decisions, which denied service 
connection for a nervous condition and for schizophrenia, 
respectively, were not clearly and unmistakably erroneous and 
the veteran's CUE claim is denied.

Pertinent Law and Regulations for Service Connection

The veteran contends that his acquired psychiatric disorder, 
to include schizophrenia, is related to active service.

Before assessing the merits of the appeal, VA's duties under 
the VCAA must be examined.  The VCAA provides that VA shall 
apprise a claimant of the evidence necessary to substantiate 
his claim for benefits and that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claim.

In a letter issued in November 2004, VA notified the 
appellant of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This letter informed the appellant to 
submit medical evidence relating the claimed disability to 
active service and noted other types of evidence the veteran 
could submit in support of his claim.  The veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of this letter, the Board finds 
that VA substantially has satisfied the requirement that the 
veteran be advised to submit any additional information in 
support of his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for an acquired 
psychiatric disorder.  Thus, any failure to notify and/or 
develop this claim under the VCAA cannot be considered 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the appellant of her rights and responsibilities under the 
VCAA.  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
November 2004 letter was issued to the appellant and his 
service representative prior to the April 2006 rating 
decision which denied the benefits sought on appeal; this, 
this notice was timely.  Because the appellant's claim is 
being denied in this decision, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the appellant.  
See Dingess, 19 Vet. App. at 473.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; the veteran has 
not contended otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has been provided with VA examinations which address the 
contended causal relationship between an acquired psychiatric 
disorder and active service.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
veteran and no further action is necessary to meet the 
requirements of the VCAA.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A lifelong pattern of action or behavior manifesting 
developmental defects or pathological trends in the 
personality structure due to a personality disorder is 
considered to be of preservice origin and personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation.  The law is clear that a personality 
disorder is not a disability for which service connection may 
be granted for VA compensation purposes.  38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2007); Winn v. Brown, 8 Vet.App. 510, 
516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997).  
See also Beno v. Principi, 3 Vet. App. 439, 441 (1992).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background and Analysis

STRs are negative for complaints or treatment of symptoms 
associated with an acquired psychiatric disorder.  In 1974, 
the veteran had a psychiatric consultation and subsequently 
was discharged because of an immature personality disorder.  
At separation in January 1975, he denied depression or 
nervous trouble of any sort on the report of medical history 
and his psychiatric system was normal clinically.  

The first post service evidence of psychiatric symptoms 
occurred in 1978, 3 years after his separation from active 
service.  At that time, the veteran was hospitalized 
complaining of an inability to get along with people.  The 
provisional diagnosis on admission was possible schizophrenia 
which was changed during the course of the hospitalization to 
inadequate personality.  He was given a 30-day supply of 
Serentil but the examiner felt it was unnecessary to refer 
him for any type of outpatient care.  

A VA examination report dated in November 1984 revealed the 
veteran was anxious, evasive and confused.  He gave a history 
of being badly treated during service and had nightmares 
about this experiences which cause him to cry and build up 
hatred in his mind.  His current problem was that he could 
not be around people because of feelings of wanting to harm 
them.  He admitted to visual hallucinations and persecutory 
delusions.  The diagnosis was paranoid schizophrenia.

The remaining evidence of record shows subsequent 
hospitalizations of the veteran for schizophrenia in December 
1985, August 1986, August 1989 and June 1991 without 
additional opinion regarding etiology.  

These dates leave a significant gap between service 
separation and the initial confirmation of the disability.  
Moreover, the veteran has not provided any competent and 
credible evidence which would establish a nexus between his 
schizophrenia and military service.  None of his post-service 
treating physicians have suggested that the veteran's 
schizophrenia first began during military service or within 
the first post-service year.  The absence of evidence of 
schizophrenia in the STRs or of persistent symptoms of such 
disorder between separation from service along with the first 
evidence of it years later constitutes negative evidence 
tending to disprove the assertion that the veteran was 
disabled from any disease or injury during his service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  

No additional post-service medical records were obtained and 
associated with the claims folder until August 2006.  At that 
time, the veteran underwent a VA psychological evaluation to 
obtain an opinion as to the likelihood that the mental 
symptoms shown in service records were early manifestations 
of his current schizophrenia.  The examiner reviewed the 
veteran's claims file, took a detailed history of the in-
service findings, and reviewed clinical reports from treating 
physicians.  The examiner explained that schizophrenia 
symptoms include delusions, hallucinations, disorganized 
speech, grossly disorganized, or catatonic behavior, and 
negative symptoms such as affective flattening, alogia, or 
avolition, but that none of these are documented in the 
service record.  The examiner concluded that a review of 
service records revealed that none of the symptoms for 
schizophrenia were present and there was certainly no 
evidence in the STRs which could be taken reasonably as 
prodromal for a diagnosis of schizophrenia.  In addition, 
during hospitalizations in 1978 and 1979, psychotic symptoms 
specifically were noted to be absent.  The examiner concluded 
that, although currently the veteran had met criteria for 
schizophrenia, it was less likely than not that a well-
trained mental health professional would state that the 
symptoms in service were early manifestations of 
schizophrenia.  The clinical impression was chronic 
differentiated schizophrenia.  

Inasmuch as the VA physician reviewed the veteran's complete 
claims file (including STRs) in August 2006, he was able to 
consider and comment upon all the evidence currently of 
record in expressing his opinion as to the etiology of the 
veteran's schizophrenia.  In rendering the opinion, the VA 
examiner also referred to specific medical history to support 
his conclusions.  

To the extent that the veteran's psychiatric symptoms have 
been attributed to his immature personality disorder, service 
connection also is not warranted because personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c) (2008).  
Consequently, there is no legal basis to grant service 
connection for this disorder.  Since the law, rather than the 
evidence, is dispositive on this issue, service connection is 
not warranted for the veteran's personality disorder.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In summary, 
the Board finds that a preponderance of the evidence is 
against the claim of service connection for an acquired 
psychiatric disorder.  

Additional evidence in support of the veteran's service 
connection claim for an acquired psychiatric disorder is his 
own lay assertions and October 2008 Board hearing testimony.  
As a lay person, the veteran is not competent to opine on 
medical matters such as the etiology of medical disorders.  
The record does not show, nor does the veteran contend, that 
he has specialized education, training, or experience that 
would qualify him to provide an opinion on this matter.  
Accordingly, the veteran's lay statements are entitled to no 
probative value.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia, is denied.  

The motion for revision of a May 1978 rating decision, which 
denied the veteran's claim of service connection for a 
nervous condition, on the basis of CUE is denied.

The motion for revision of May 2000 and May 2001 rating 
decisions, which denied the veteran's claim of service 
connection for schizophrenia, on the basis of CUE is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


